 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
     AMERICAN ALTERNATIVE INSURANCE
11   CORP.,                                            Case No.: 2:18-cv-02346-APG-NJK
12         Plaintiff(s),                                              Order
13   v.                                                          [Docket No. 21]
14   JOHN DUCAS,
15         Defendant(s).
16        Pending before the Court is a motion to continue the hearing on the parties’ request to
17 bifurcate discovery. Docket No. 21. Good cause shown, the motion is GRANTED and that
18 hearing is CONTINUED to 1:00 p.m. on July 18, 2019, in Courtroom 3B.
19        IT IS SO ORDERED.
20        Dated: July 8, 2019
21                                                          ______________________________
                                                            Nancy J. Koppe
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                 1
